DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is partially acknowledged (refer to the ensuing 112 rejection below).
Information Disclosure Statement (IDS)
The information disclosure statements submitted on January 5, 2022, March 9, 2022, May 17, 2022, July 7, 2022, and July 12, 2022, have been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11310697 B2, in view of Lee et al., US 11076344 B1, hereinafter “Lee.”
Applicant invented a user equipment (UE) in a mobile communication system which stores a first slice ID, and determines whether or not access is allowed, based on the broadcast information. Claims 16 and 20 are illustrative of the invention. Only claim 16 is reproduced below.
16. A User Equipment (UE) in a mobile communication system, the UE comprising: at least one processor; and at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to: store a first slice ID in the UE, receive broadcast information from a Radio Access Network (RAN), and determine whether or not an access attempt is allowed based on the broadcast information.

Claim 1 of US 11310697 B2 discloses:
1. A User Equipment (UE) in a mobile communication system, the UE comprising: at least one processor; and at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to: store a first slice ID in the UE, and receive broadcast information from a Radio Access Network (RAN), wherein the RAN receives an Initial Context Setup Request message related to a second slice ID from a mobility management node and sends an Initial Context Setup Response message to the mobility management node upon successful allocation of resources.

Although claim 16 of the present application represents a broader scope of the subject matter of claim 1 of the patent document, the limitation “determin[ing] whether or not an access attempt is allowed based on the broadcast information” does not appear in any of the claims of US 11310697 B2.  
However, Lee, in related art, suggests determining whether or not an access attempt is allowed based on [the] broadcast information (see column 11 lines 5-12: In an example, the 5G network may broadcast barring control information (e.g., a list of barring parameters associated with an Access Identity and an Access Category) in one or more areas of the RAN. In an example, a UE may determine whether or not a particular new access attempt is allowed based on barring parameters that the UE receives from the broadcast barring control information and the configuration in the UE).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Lee’s teachings in relation to said claimed invention, thus providing means so that the control plane capacity may be increased without affecting the user plane of the network by applying network slicing techniques, as suggested by Lee (see column 6 lines 20-29).
Independent claim 20 claims the same subject matter of claim 16; therefore, similar rejection rationale applies.
Similarly, claims 17-19 and 21-23, respectively, of the present application are rejected as claiming the same subject matter of claims 2-4, respectively, of the patent document as shown in the correlation table below.
Present Application
US 11310697 B2
Claims 16, 20
Claim 1
Claims 17, 21
Claim 2
Claims 18, 22
Claim 3
Claims 19, 23
Claim 4


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zee et al., US 10820241 B2, herein after “Zee,” in view of Lee et al., US 11076344 B1, hereinafter “Lee.”
Consider claim 16. Zee discloses: 
a User Equipment (UE) (see fig. 15 and column 12 lines 48-59) in a mobile communication system (see fig. 8 and column 12 lines 33-47), the UE comprising: 
at least one processor (see fig. 15 element 1501); and 
at least one memory (see fig. 15 element 1505) coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to: 
store a first slice ID in the UE (see fig. 10 step 1000. UE has info on HPLMN=A, slice=a; see column 17 lines 49-55: Action 1010: If the TAI of the new cell is not included in the TAI list received in step 1002a, the wireless device 10 performs a Tracking Area Update procedure based on the cell in the target RAN node 13, the PLMN-ID and the slice ID. In this case, since the TAI of the new cell is A-p, the UE will perform TAU to the network to the MME2, which supports the TAI=A-p),  and receive broadcast information from a Radio Access Network (RAN) (see column 15 lines 30-32: A first aspect of embodiments herein therefore relate to a method for explicitly broadcasting a slice identity for a cell to the wireless device 10). 
However, Zee does not refer verbatim to determine whether or not an access attempt is allowed based on the broadcast information.
Lee, nevertheless, in related art, suggests determining whether or not an access attempt is allowed based on [the] broadcast information (see column 11 lines 5-12: In an example, the 5G network may broadcast barring control information (e.g., a list of barring parameters associated with an Access Identity and an Access Category) in one or more areas of the RAN. In an example, a UE may determine whether or not a particular new access attempt is allowed based on barring parameters that the UE receives from the broadcast barring control information and the configuration in the UE).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Lee’s teachings in relation to said claimed invention, thus providing means so that the control plane capacity may be increased without affecting the user plane of the network by applying network slicing techniques, as suggested by Lee (see column 6 lines 20-29).
Consider claims 17 and 21. Zee in view of Lee teaches claims 16 and 20; and Zee further suggests wherein the slice ID is pre-configured in the UE (see column 10 lines 45-48: The wireless device is configured to receive a message comprising an indication of one or more network slice supported by each cell of the RAN nodes from a network node).
Consider claims 18 and 22. Zee in view of Lee teaches claims 16 and 20; and Lee further suggests wherein the broadcast information is broadcasted using a Broadcast Control Channel (BCCH) (see column 10 lines 31-58: Example logical channels in NR include Broadcast Control Channel (BCCH) used for transmission of broadcast system control information, Paging Control Channel (PCCH) used for carrying paging messages for wireless devices with unknown locations, Common Control Channel (CCCH) used for transmission of control information between UEs and network and for UEs that have no RRC connection with the network, Dedicated Control Channel (DCCH) which is a point-to-point bi-directional channel for transmission of dedicated control information between a UE that has an RRC connection and the network and Dedicated Traffic Channel (DTCH) which is point-to-point channel, dedicated to one UE, for the transfer of user information and may exist in both uplink and downlink. As discussed before, the PHY layer provides services to the MAC layer and higher layers in the form of transport channels. Example transport channels in NR include Broadcast Channel (BCH) used for transmission of part of the BCCH referred to as master information block (MIB), Downlink Shared Channel (DL-SCH) used for transmission of data (e.g., from DTCH in downlink) and various control information (e.g., from DCCH and CCCH in downlink and part of the BCCH that is not mapped to the BCH), Uplink Shared Channel (UL-SCH) used for transmission of uplink data (e.g., from DTCH in uplink) and control information (e.g., from CCCH and DCCH in uplink) and Paging Channel (PCH) used for transmission of paging information from the PCCH.).
Consider claims 19 and 23. Zee in view of Lee teaches claims 16 and 20; and Zee further suggests wherein the RAN is configured to receive an Initial Context Setup Request message related to a second slice ID from a mobility management node and to send an Initial Context Setup Response message to the mobility management node when the RAN determines that the RAN successfully allocates resources based on the second slice ID (see column 2 lines 64-67 through column 3 lines 1-3: A subset of the S1 interface provided functions are: S1-interface management functions such as S1 setup, error indication, reset and the radio network node and MME configuration update. UE Context Management functionality such as Initial Context Setup Function and UE Context Modification Function; see column 13 lines 31-67: Each slice may comprise a network node such as a core network slice node or a RAN slice node. For example, a first network slice for e.g. MTC devices may comprise a first network slice node 16. A second network slice for e.g. MBB devices may comprise a second network slice node 17. Each network slice supports a set of functionalities out of a total set of functionalities in the communication network. E.g. the first network slice node 16 supports a first set of functionalities out of the total set of functionalities in the communication network 1. The first set of functionalities is separated from a different set of functionalities out of the total set of functionalities in the communication network 1. E.g. the first set of functionalities being associated with MTC devices is separated or logically separated, e.g. using separated data storage or processing resources, from a second set of functionalities of the second network slice being associated with MBB devices. The first set of functionalities may use one or more resources in a core or RAN network of the communication network, which one or more resources are separated from other resources used by a different set of functionalities, i.e. different network slices, out of the total set of functionalities in the communication network 1. The resources may then be dedicated or virtually dedicated for each set of functionalities or network slice. Thus, the network slice node may be separated from other network slice nodes supporting a second set of functionalities out of the total set of functionalities in the communication network. Separated meaning herein physically separated wherein the network slice nodes may be executed on different hardware platforms and therefore using different resources of the hardware, and/or logically separated wherein the network slice nodes may be executed on a same hardware platform and use different resources such as memory parts or resources of processor capacity but may also use some same resources of the hardware e.g. a single physical network slice node may be partitioned into multiple virtual network slice nodes).
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., wireless device and wireless network processes for access control.
US 11089536 B2		US 10798639 B2		US 9775045 B2
US 10602429 B2		US 20180359688 A1	US 20180332632 A1
US 10966128 B2		US 10772101 B2		US 10536946 B2
US 9775045 B2		US 10057777 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
August 13, 2022